DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2019/0251713 (Chen), disclose a method for acquiring medical images of a subject comprising: 
performing two-dimensional (2D) scout scan of a subject using a medical imaging system to acquire 2D data from at least two view angles (402); 
generating a three-dimensional (3D) model of the subject from the 2D data (408); 
extracting desired images of the subject from the 3D model, wherein the desired images are at view angles different from the at least two view angles (408).
However, the prior art of record fail to teach the details of prescribing an imaging study of the subject using the desired images of the subject to control at least one of a signal-to-noise ratio of data acquired using the imaging study or a dose of ionizing radiation delivered to the subject during the imaging study; performing the imaging study using the medical imaging system to acquire imaging data from the subject; and reconstructing images of the subject from the imaging data.
Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements, the claim is deemed patentable over the prior art of record.  Claims 2-6 are allowed by virtue of their dependence.
Regarding claim 7, the best prior art, US 2019/0251713 (Chen), disclose a computed tomography (CT) system comprising: 
an x-ray source (206) and associated detectors configured to acquire imaging data from a subject over a range of view angles (208); 
a computer system (212) including at least one processor (218) configured to: 
cause the x-ray source and associated detectors to acquire two-dimensional (2D) localizer images of a subject at least two view angles (402); 
generate a three-dimensional (3D) model of the subject from the 2D localizer images (408); 
extract desired images of the subject from the 3D model, wherein the desired images are at view angles different from the at least two view angles (408).
However, the prior art of record fail to teach the details of prescribe an imaging study of the subject using the desired images of the subject to control a dose of ionizing radiation delivered to the subject by the x-ray source during the imaging study; cause the x-ray source and associated detectors to perform the imaging study to acquire imaging data from the subject; and reconstruct images of the subject from the imaging data.
Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements, the claim is deemed patentable over the prior art of record.  Claims 8-12 are allowed by virtue of their dependence.
Regarding claim 13, the best prior art, US 2019/0251713 (Chen), disclose a computed tomography (CT) system comprising: 
an x-ray source and associated detectors configured to acquire imaging data from a subject over a range of view angles (Fig. 2B, 206 and 208); 
a computer system (212) including at least one processor (218) configured to: 
cause the x-ray source and associated detectors to acquire two-dimensional (2D) localizer images of a subject at least two view angles (402); 
generate a three-dimensional (3D) model of the subject from the 2D localizer images (408); 
extract desired images of the subject from the 3D model, wherein the desired images are at view angles different from the at least two view angles (408).
However, the prior art of record fail to teach the details of cause the x-ray source and associated detectors to acquire two-dimensional (2D) images of a subject in at least two groups of two view angles, wherein one group of the at least two view angles is acquired at a lower tube potential and another group of the at least two view angles is acquired at a higher tube potential; generate a first three-dimensional (3D) model of the subject from the 2D images using view angles acquired at the lower tube potential; generate a second 3D model of the subject from the 2D images using view angles acquired at the higher tube potential; combine the first and the second 3D models to a generate dual energy basis image volume; extract desired spectral images of the subject from at least one of the first and the second 3D models, wherein the desired spectral images are at view angles QB\960296.02520\59011147.1different from the at least two view angles acquired at the lower tube potential or the at least two view angles acquired at the higher tube potential; prescribe an imaging study of the subject using the desired images of the subject to control a dose of ionizing radiation to be delivered to the subject by the x- ray source during the imaging study; cause the x-ray source and associated detectors to perform the imaging study to acquire spectral imaging data from the subject; and reconstruct spectral images of the subject from the spectral imaging data.
Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements, the claim is deemed patentable over the prior art of record.  Claims 14-17 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884